STOCKSLAGER, O. J.,
Concurring. — I concur in the conclusion reached by Mr. Justice Ailshie. I can see nothing but equity and justice in this conclusion. It seems to me that it is the only logical construction of section 3, article 18 of our constitution. Under this provision of our constitution and the laws enacted by our legislature quoted by Mr. Justice Ailshie, it would seem that when any number of inhabitants of a county desire to be annexed to another county, the penalty is that they must pay their proportion of the existing debt of the mother county without assistance from the county to which attached. With these constitutional and legislative enactments to guide them as to their future status in both counties, they are given the privilege of voting upon and determining entirely upon their own responsibility their future responsibilities. After the legislature has given them the right to determine this question, neither the mother county nor the county to which it has been determined they may decide to be attached, or otherwise, has any voice in the matter; and in this case when they decided by their votes that they desired to secede from Shoshone county and become attached to Nez Perce county, the officers of Nez Perce county could do nothing other than comply with the law in appointing an accountant to ascertain the existing debts of the two counties, appointing officers and doing all things required of them to put them under precinct, school and county government. They came into Nez Perce county bringing their burdens for which Nez Perce was in no wise responsible, and *779in equity should not be required to pay. All this being true, where is the injustice? Shoshone county may collect all that territory owes her on the debt existing at the time of the severance, and for which Nez Perce was certainly in no wise to be held responsible, holding the warrants of Nez Perce as a guaranty of future payment. Nez Perce has no reasonable or valid complaint, for the reason that no additional burden is placed upon the tax-payers for which there is not provided ample security by the addition of the new territory and the requirement that it must pay its own obligation. The inhabitants of the annexed territory have less reason for complaint (we are not informed that they are complaining) than Shoshone as it now exists or Nez Perce since annexation, as it was a privileged question with them, and it is to be presumed they voted upon the question of annexation advisedly and fully realizing that they could not sever their relations with Shoshone county without paying their portion of the debt of that county.
Sullivan, J., dissents.